Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Mr. David Halstead, on August 2, 2022.
The application has been amended as follows.  The claims have been amended as follows.  Claims 1, 25, 29, 31 and 43 have been amended as shown below.  Claims 2-24, 26-28, 30, 32-42 and 44 remain as shown in the claim set filed on July 19, 2022.  Of these claims, claims 4, 5, 7-9, 11, 12, 17, 18, 21-24, 27, 28, 33-40 and 44 have been canceled.   

1.  (currently amended) A composition comprising lyophilized bacterial strains of: Streptococcus thermophiles, Bifidobacterium longum, Bifidobacterium breve, Bifidobacterium infantis, Lactobacillus acidophilus, Lactobacillus plantarum, and Lactobacillus paracasei, and magnesium stearate in an amount effective for pharmaceutical formulation, optionally wherein the bacterial strains are sonicated.     

25.  (currently amended) A method of inducing differentiation of a cancer cell and/or resistance of a cancer cell to NK-cell-mediated cytotoxicity in vitro or ex vivo, comprising i) culturing the cancer cell in a medium together with the composition of claim 1; or ii) contacting the cancer cell with the composition of claim 1, optionally (a) wherein the differentiation of the cancer is measured by its phenotype and/or expression of at least one biomarker, optionally wherein the at least one biomarker is MHC-I, and/or (b) wherein the cancer is an oral cancer or a pancreatic cancer.   

29.  (currently amended) A method of treating cancer or a cancer-related disease or disorder in a subject having or suspected of having a cancer or cancer-related disease or disorder, comprising administering to the subject a therapeutically effective amount of the composition of claim 1.   

31.  (currently amended) The method of claim 29, further comprising co-administering a therapeutically effective amount of at least one non-NK cell capable of activating the NK cell.  

43.  (currently amended) The method of claim 29, further comprising administering to the subject a therapeutically effective amount of at least one chemotherapeutic agent or toxin, optionally wherein the at least one chemotherapeutic agent is cisplatin (CDDP), Paclitaxel (PTX), and/or N-acetylcysteine (NAC).  

The following is an examiner’s statement of reasons for allowance.  The claims as amended above are free of the prior art and recite claim language that is definite and clear.  As discussed in the Office action of July 13, 2022, Naidu et al. (US 2013/0295066 A1) disclose a series of nutritional compositions, the Bio-E (Bio-Energy) compositions, for maintaining human health and for treating diseases such as cancer, diabetes, HIV and drug addiction.  See paragraphs 3, 62 and 79 and Examples 4 – 12 on pp. 9-13.  These compositions comprise physiologically effective amounts of LABs, lactic acid bacteria, in the form of a freeze-dried (lyophilized) powder.  The LABs comprise the LABs recited in claims 1-3- Streptococcus thermophiles, Bifidobacterium longum, Bifidobacterium breve, Bifidobacterium infantis, Lactobacillus acidophilus, Lactobacillus plantarum, Lactobacillus paracasei and Lactobacillus bulgaricus.  See paragraphs 144-145.  As previously discussed, the agent that activates NK cells is the LAB L. bulgaricus.  If the composition comprises an agent that activates NK cells, such as an LAB or Lactobacillus bulgaricus, particularly in a physiologically effective dosage (see paragraphs 144-146), then this composition is one that activates NK cells.  These are common and conventional LABs.  The reference discloses that the LABs, the bacteria of claims 1-3, can be formulated as conventional oral dosage forms, e.g., as tablets, hard or soft capsules, syrups, solutions, suspensions, emulsions or powders, or as foods or drinks.  See paragraphs 78-89 and 147.  The kit claim recites no structure and consequently reads on any conventional container comprising a solid or liquid dosage form, especially one with a label or instruction sheet describing the product and how much of it to take, e.g., two capsules or tablets per day.  
Li et al. (“Lubricants in pharmaceutical solid dosage forms,” Lubricants 2:21-43, 2014) disclose that magnesium stearate is one of the two most commonly used lubricants in the pharmaceutical industry, and that is used to make tablets, capsules and flowable powders, to inhibit the ingredients/components of the pharmaceutical products from sticking to each other and to the manufacturing equipment.  Magnesium stearate is essential for operations including blending, roller compaction, tablet manufacturing and capsule filling, and it reduces surface friction on manufacturing equipment and organic solids.  See pp. 21, 22 and 29.  Nevertheless, Li et al. do not provide the motivation or suggestion to use magnesium stearate in the compositions of Naidu et al. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923. The examiner can normally be reached M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-07-29